ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
In our original opinion we distinguished the case at bar from Crawford v. State, 161 Texas Cr. Rep. 556, 278 S.W. 2d 845, by pointing out that in the Crawford case counsel for the accused, without the joinder of the accused himself, agreed what the evidence would be if the witnesses were produced. Another distinction not mentioned originally is that in the case at bar the Honorable Owen Lord, the Presiding Judge at the time the appellant plead guilty, testified as follows: “I asked him (referring to the appellant himself) if he would waive the appearances of the witnesses, being confronted by the witnesses, he said he did.”
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.